Citation Nr: 0700219	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  02-06 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, secondary to a service-connected left knee 
disability.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with a hiatal hernia, secondary to 
medication prescribed for a service-connected left knee 
disability.

4.  Entitlement to service connection for a liver condition.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for renal 
insufficiency.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to an increased rating for gastritis, 
currently rated as 10 percent disabling.

9.  Entitlement to a rating in excess of 30 percent for left 
knee instability and in excess of 10 percent for arthritis of 
the left knee, for the period from April 1, 1999 to January 
30, 2006.

10.  Entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder, denied his claims for service 
connection for a back disability claimed as secondary to a 
service-connected left knee disability, GERD with a hiatal 
hernia, secondary to medication prescribed for a service-
connected left knee disability, a liver condition, 
hypertension, renal insufficiency, and bilateral hearing loss 
on the merits, granted a separate 10 percent rating for 
arthritis in the left knee, effective April 1, 1999, denied 
the veteran's claims for a rating in excess of 30 percent for 
a left knee instability for the period from April 1, 1999 to 
January 30, 2006, and for a rating in excess of 10 percent 
for gastritis, and finally, his claim for a TDIU rating.  By 
a May 2006 rating decision, the RO granted a total rating for 
the veteran's left knee disability, status post total 
arthroplasty, effective from January 31, 2006 to March 31, 
2007, at which time the knee will be re-evaluated.  

With respect to the left knee, given that it was assigned a 
100 percent evaluation from January 2006, the Board will 
address the question of its evaluation prior to that time.  
Although the record reflects the knee will be re-evaluated by 
the RO in the near future (March 2007) it is obviously 
unknown at this time whether that re-evaluation will result 
in a reduced rating.  Should a reduction occur, and the 
veteran disagrees with it, he is free to appeal that action.  

The veteran's claims for service connection for an acquired 
psychiatric disorder and a low back disability claimed as 
secondary to a service-connected left knee disability were 
previously denied in June 1967 and October 1977 rating 
decisions, and many times thereafter.  Thus, although the RO 
found that new and material evidence had not been submitted 
to reopen the claim for service connection for an acquired 
psychiatric disorder, and denied the claim for service 
connection for a low back disability claimed as secondary to 
a service-connected left knee disability on the merits, the 
Board must consider the question of whether new and material 
evidence has been received as to these claims because it goes 
to the Board's jurisdiction to reach the underlying claims 
and adjudicate the claims de novo.  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for an 
acquired psychiatric disorder, entitlement to service 
connection for a low back disability claimed as secondary to 
a service-connected left knee disability, entitlement to 
service connection for renal insufficiency, entitlement to an 
increased rating for gastritis, and, finally, for a TDIU 
rating, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

In a November 2000 statement, the veteran raised new claims 
of entitlement to service connection for a heart condition 
and for a mass under his chin.  The Board refers these claims 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The claim for service connection for a low back 
disability, secondary to a service-connected left knee 
disability, was previously denied in an October 1977 rating 
decision.  The RO declined to reopen the claim in February 
1996, March 1998, June 1998, and August 1998 rating 
decisions; the veteran did not appeal these decisions.

2.  Evidence received since the August 1998 denial of the 
claim for service connection for a low back disability, 
secondary to a service-connected left knee disability 
includes some evidence that is not cumulative or redundant, 
and that is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's gastroesophageal reflux disease with hiatal 
hernia are the result of the use of medications prescribed 
for his service-connected left knee disability.

4.  The veteran does not have a current diagnosis of a liver 
condition.

5.  The veteran's hypertension first manifested many years 
after his separation from service and is unrelated to his 
period of service or to any aspect thereof.

6.  The veteran's current bilateral hearing loss first 
manifested many years after service and is not related to his 
service or to any aspect thereof.

7.  For the period from April 1, 1999 to January 30, 2006, 
the veteran's left knee disability was manifested by 
subjective complaints of pain, swelling, and giving way, and 
objective findings of occasional swelling, effusion, 
degenerative arthritis, extension to 0 degrees, flexion 
limited to no more than 90 degrees with pain and crepitus, 
and severe instability.  There is no clinical evidence of 
ankylosis, locking or dislocation.


CONCLUSIONS OF LAW

1.  The October 1977 and February 1996, March 1998, June 
1998, and August 1998 rating decisions that denied service 
connection and declined to reopen the veteran's application 
to reopen the claim for service connection for a low back 
disability, secondary to a service-connected left knee 
disability are final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen a 
claim for service connection for a low back disability, 
secondary to a service-connected left knee disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2000).

3.  The veteran's GERD with a hiatal hernia is proximately 
due to or the result of his service-connected left knee 
disability.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).

4.  A claimed liver condition was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

5.  Hypertension was not incurred in or aggravated by the 
veteran's active service, and is not proximately due to or 
the result of his service-connected left knee disability.  
38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2006).

6.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2006).

7.  For the period from April 1, 1999 to January 30, 2006, 
the criteria for a rating in excess of 30 percent for laxity 
of the left knee were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.17a, DCs 5256, 5257, 5258, 5259, 
5260, 5261, 5262 (2006).

8.  For the period from April 1, 1999 to January 30, 2006, 
the criteria for a rating in excess of 10 percent, for 
arthritis with limitation of motion of the left knee were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.17a, DC 5010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In an October 1977 rating decision, the RO denied the 
veteran's claim for service connection for a low back 
disability, secondary to a service-connected left knee 
disability.  The RO declined to reopen the claim in February 
1996 and March, June, and August 1998 rating decisions.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2006).  Thus, the October 1977, February 
1996, and March, June, and August 1998 decisions became final 
because the appellant did not file timely appeals.

The claim for service connection for a low back disability, 
secondary to a service-connected left knee disability may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran applied to 
reopen his claim for service connection for a low back 
disability, secondary to a service-connected left knee 
disability, in September 1999.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that bears directly and substantially 
upon the specific matter under consideration, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  38 C.F.R. § 3.156(a) 
(2000).  The Board notes, as an aside, that the definition of 
"new and material evidence" has been changed, but the 
latest definition only applies to applications to reopen a 
finally decided claim received by VA on or after August 29, 
2001; thus, this change does not apply to the instant case 
because the claim to reopen was received before that date.  
See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2005).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service VA and private treatment records, and the 
veteran's own statements.  The RO found that there was no 
evidence of a relationship between the veteran's left knee 
disability and his low back disability, and the claim was 
denied.  

The veteran most recently applied to reopen his claim for 
service connection in September 1999.  The Board finds that 
the evidence received since the last final decision bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Evidence received since the last final decision on the 
veteran's claim for service connection for a low back 
disability, claimed as secondary to a service-connected left 
knee disability, includes a July 1999 treatment record in 
which the veteran's private orthopedist stated that the 
veteran's left anterior cruciate ligament deficiency 
contributed to his back pain.  New evidence also includes an 
October 2005 letter from the same orthopedist which stated 
that the degenerative arthritis of the veteran's left knee 
caused him to limp, aggravating his back pain.  These 
opinions finding that the veteran's left knee disability 
aggravates his low back pain are evidence that is both new 
and material, as it demonstrates a relationship between the 
service-connected left knee disability and his low back pain.  
This evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  New evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Thus, the claim for service connection for a low back 
disability, secondary to a service-connected left knee 
disability, is reopened.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including sensorineural hearing loss, cardiovascular disease, 
including hypertension, and peptic ulcers, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2006).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  "A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service."  Watson v. Brown, 
309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran contends that he is entitled to service 
connection for GERD with a hiatal hernia, a liver condition, 
hypertension, and bilateral hearing loss.  These claims will 
be examined in turn.

A.  GERD with Hiatal Hernia

The veteran's service medical records indicate that he was 
first prescribed nonsteroidal anti-inflammatory drugs 
(NSAIDs) including a Darvon Compound in 1966 for treatment of 
pain associated with his left knee disability.  Post-service 
medical records indicate that the veteran continued to take 
NSAIDs for relief of pain, and that he was prescribed 
medication including Mylanta for treatment of 
gastrointestinal distress beginning in February 1989.  In 
September 1994 he complained of gastrointestinal intolerance 
that his treating physician felt was related to NSAID use.  
Private treatment records dated in September 1994, October 
1994, February 1995, March 1995, December 1995, and June 1996 
note that the veteran's gastrointestinal complaints were felt 
to be related to use of NSAIDs.  Treatment records indicate 
that the veteran continued to take NSAIDs for relief of pain 
until the mid to late 1990s.

On VA examination in December 1995, the veteran was diagnosed 
with chronic gastritis secondary to long-term use of anti-
inflammatories prescribed for his service-connected left knee 
disability.  

In a February 1996 rating decision, the RO granted service 
connection for gastritis, secondary to use of medication 
prescribed for the service-connected left knee disability.  
The RO denied the veteran's claim for service connection for 
GERD with hiatal hernia in an April 2000 rating decision, 
which is currently on appeal, finding that there was no 
relationship between the veteran's service-connected 
gastritis and his GERD, or between GERD and his period of 
active service.  

Resolving reasonable doubt in the veteran's favor, however, 
the Board views the evidence as supporting the veteran's 
claim.  Certainly, the medical records here do not reflect 
any significant effort has been undertaken by those treating 
the veteran to distinguish between the causes of the 
gastrointestinal disabilities/complaints afflicting the 
veteran.  (Presumably, this is because that would have no 
meaningful bearing on the course of treatment.)  Moreover, it 
must be acknowledged the record lacks an explicit medical 
opinion linking gastritis and GERD with hiatal hernia to 
medication use.  Nevertheless, the Board does not view any 
medical record as reflecting the opinion that explicitly 
rejects a causative connection between the veteran's hiatal 
hernia with GERD and medication use.  Indeed, the opinion 
contained in the December 1995 VA examination report, when 
viewed in a light most favorable to the veteran, may be 
interpreted as supporting the veteran's current claim if the 
language is taken to mean long term medication use caused the 
global 
condition, gastritis, which had sub-entities consisting of 
GERD with hiatal hernia.  Taken in this way, it may be 
reasonably concluded the evidence supports the veteran's 
claim.  Accordingly, the Board finds that service connection 
for GERD with hiatal hernia is warranted, and this aspect of 
the appeal is granted.   


B.  Liver Condition

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this case the Board finds no 
evidence of current liver condition, such that the claim for 
service connection for a liver condition must be denied.  
Absent evidence of current disability, service connection for 
a liver condition is not warranted.

The Board has considered the veteran's contention that he has 
a liver condition related to his service.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for a liver 
condition must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




C.  Hypertension

The veteran contends that he developed hypertension as a 
result of stress associated with his service-connected left 
knee disability.  

The veteran's service medical records are negative for any 
findings or diagnosis of hypertension, and the first post 
service record of the disability is dated many years after 
service.  Likewise, there is no competent evidence linking 
the veteran's current hypertension to service.  Under these 
circumstances, a basis upon which to establish service 
connection has not been presented.  

With regard to the veteran's assertion that his hypertension 
is related to stress associated with his service-connected 
left knee disability, there is no evidence in the claims 
folder that the veteran's hypertension is related to stress.  
Even if there was, however, the veteran is not service-
connected for any stress-related disorders.  Secondary 
service connection presupposes the existence of an 
established service-connected disability.  See 38 C.F.R. 
§ 3.310.  As the veteran has not been service-connected for a 
stress-related disorder, secondary service connection is not 
warranted.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's 
hypertension.   Thus, service connection for hypertension is 
not warranted.

The Board has considered the veteran's assertions that his 
hypertension is related to his service, including to his 
service-connected left knee disability.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for hypertension 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

D.  Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).

The veteran contends that his current bilateral hearing loss 
is the result of acoustic trauma sustained while on the 
firing range in service.  

The veteran's service medical records are negative for 
complaints or demonstration of hearing loss.  On examination 
prior to separation from service in March 1966, examination 
of the ears revealed no abnormalities.

The first post-service clinical evidence of a bilateral 
hearing loss disability that comports with the numerical 
requirements of 38 C.F.R. § 3.385 is dated in December 1999.  
Subsequent treatment records demonstrate that the veteran has 
continued to receive treatment for hearing loss.  At no time, 
however, has any treating provider related his current 
hearing loss disability to his period of active service, 
including to acoustic trauma sustained while on the firing 
range.  

Given the length of time between his separation from service 
and the initial record of diagnosis, the veteran is not 
entitled to service connection for bilateral hearing loss on 
a presumptive basis.  Additionally, in view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's bilateral 
hearing loss.   Thus, service connection for bilateral 
hearing loss is not warranted.

The Board has considered the veteran's assertions that his 
hearing loss is related to his service.  However, to the 
extent that the veteran ascribes his current hearing loss to 
weapons fire he was exposed to in his duties in service, his 
opinion is not probative.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (layperson is generally not competent to 
opine on matter requiring knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's current bilateral hearing loss disability first 
manifested many years after service and is not related to his 
active service or any incident therein.  As the preponderance 
of the evidence is against the veteran's claim for service 
connection for hearing loss, the "benefit of the doubt" rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for the degenerative arthritis in his left 
knee on the original grant of service connection.  The Board 
must therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As 
entitlement to compensation had already been established for 
laxity of the left knee, and an increase in the disability 
rating is now at issue, the present level of disability is of 
primary concern.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2006).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006), 
however, are applicable only in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2006).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's knee disability has been rated 30 percent 
disabling under DC 5257 (other impairment of the knee) and 10 
percent disabling under DC 5010 (traumatic arthritis).  
Diagnostic codes 5260 (limitation of flexion of the leg), and 
5261 (limitation of extension of the leg) are also applicable 
in this instance.

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.  
Specifically, on VA examination in February 2000, May 2001, 
and May 2005, there was no objective evidence of dislocation 
or locking found on examination, nor was there objective 
evidence of ankylosis or impairment of the tibia and fibula.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and a maximum 30 percent when severe.  38 C.F.R. § 
4.71a, DC 5257.  As the veteran is already in receipt of a 30 
percent rating under this diagnostic code, DC 5257 cannot 
serve as a basis for an increased rating in these case.  

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261 (limitation of extension of the leg), a 
zero percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.   

Treatment records dated from May 1999 to October 2005 show 
that the veteran complained of left knee pain.  Range of 
motion of the left knee, however, was noted on only one 
occasion.  In January 2001, it was noted that the veteran had 
extension to 0 degrees, and flexion to 120 degrees.  

The veteran underwent VA examination in February 2000, May 
2001, and May 2005.  Testing in February 2000 revealed a 
range of motion from 0 to 130 degrees, with pain.  In May 
2001, he had range of motion from 0 to 90 degrees.  Finally, 
in May 2005, he had flexion from 0 to 111 degrees, with 
crepitation and pain at 70 degrees.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the veteran's left knee had 
extension to 0 degrees, or full extension.  Full extension 
warrants a noncompensable evaluation.  Diagnostic Code 5261 
therefore cannot serve as a basis for an increased rating in 
this case.  Similarly, DC 5260 cannot serve as a basis for an 
increased rating in this case.  While there is limitation of 
flexion of the left leg, DC 5260 provides for a maximum 30 
percent rating.  As the veteran is already in receipt of a 30 
percent rating under DC 5257, DC 5260 cannot serve as a basis 
for an increased rating in this case.

The Board has determined that the veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria for a compensable rating under both DC 5260 and DC 
5261 were met.  In the present case, there is no basis for a 
compensable rating under either of DC 5260 or DC 5261.  

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On VA examination February 2000, May 
2001, and May 2005, the examiners stated that the veteran's 
range of motion was not limited by pain, fatigue, weakness, 
or lack of endurance, with repetitive movement.  The veteran 
contends that his left knee disability flares up with 
prolonged walking or standing.  However, even if the veteran 
does experience occasional flare-up of his left knee 
disability, there is no evidence which suggests, that, on 
repetitive use, the left knee would be restricted by pain or 
other factors to only 30 degrees extension.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the left knee is limited in motion to 30 
degrees extension, and thus the requirements for an increased 
rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The veteran in this case has been awarded a 10 percent rating 
under DC 5010, for degenerative arthritis.  38 C.F.R. 
§ 4,71a, DC 5010.  In order to be eligible for a separate 
rating under this diagnostic code, the veteran must not 
qualify for compensation under the diagnostic codes 
pertaining to limitation of motion.  See 38 C.F.R. §§ 5003, 
5010.  As discussed above, the veteran here does not qualify 
for compensation on the basis of limitation of motion.  The 
issue before the Board, then, is whether the veteran is 
entitled to a higher rating under DC 5010 for his 
degenerative arthritis.  Under DC 5010, a 20 percent 
evaluation is not warranted unless X-ray evidence shows 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
The knee is considered a major joint.  Because, however, in 
this case there are not two or more major or minor joints 
involved for which the veteran has established service 
connection for arthritis, he is not entitled to a rating 
greater than the current 10 percent rating under this code.

In sum, the weight of the credible evidence demonstrates that 
for the period from April 1, 1999 to January 30, 2006, the 
veteran's left knee disability has warranted no more than a 
30 percent rating pursuant to DC 5257 and a 10 percent rating 
pursuant to DC 5010.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim for an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In April 2001, March 2003, and several times thereafter, the 
RO provided Pelegrini-compliant notice to the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
or content of the notice to the appellant is harmless because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with April 2002, 
October 2003, and March 2006 re-adjudication of the claims by 
the RO subsequent to receipt of the required notice.  

The RO has also, in a March 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran multiple 
examinations with regard to the  claim for service connection 
for GERD with hiatal hernia, secondary to the service-
connected left knee disability, and for an increased rating 
for the left knee disability. 

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.


ORDER

The claim for service connection for low back disability, 
secondary to a service-connected left knee disability, is 
reopened.  To that extent only, the appeal is allowed.

Service connection for GERD with a hiatal hernia is granted.

Service connection for a liver condition is denied.

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is denied.

For the period from April 1, 1999 to January 30, 2006, 
ratings in excess of 30 percent for left knee instability, 
and in excess of 10 percent for arthritis, are denied.


REMAND

The veteran's claim for service connection for an acquired 
psychiatric disorder was previously denied in a June 1972 
Board decision.  The RO declined to reopen the claim in a 
February 1996 rating decision, and, most recently, again 
declined to reopen the claim in an April 2002 rating 
decision.  While the RO has declined to reopen the claim, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  The recent decision in Kent v. Nicholson requires 
that the Secretary look at the bases for the prior denial and 
notify the veteran as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient at the time 
of the previous denial.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis upon which the prior claim was denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
veteran has not yet been notified as to the specific evidence 
necessary to reopen his claim for service connection for an 
acquired psychiatric disorder.  On remand, the veteran should 
be so notified.

As the Board has determined that the previously denied claim 
for service connection for a low back disability, secondary 
to a service-connected left knee disability may be reopened, 
the second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

In July 1999, the veteran sought private treatment for low 
back pain.  X-ray examination of the bilateral lower 
extremities at that time revealed multiple exostoses on both 
the distal femurs, proximal tibia, proximal fibula, and the 
distal tibia at the level of the tibiofibular joint, and also 
demonstrated a 1.8 cm leg length discrepancy, with the right 
leg being longer than the left.  The veteran's private 
orthopedist found that the leg length discrepancy was likely 
related to the exostoses, although the etiology of the 
exostoses was unclear.  With regard to the veteran's 
complaints of back pain, the orthopedist found that the 
combination of the leg length discrepancy and the veteran's 
left anterior cruciate ligament deficiency contributed to his 
back pain.  In effort to alleviate some of the veteran's 
discomfort, a heel and sole lift were prescribed.  In an 
October 2005 letter, the same orthopedist stated that the 
degenerative arthritis of the veteran's left knee caused him 
to limp, aggravating his back pain.  Elsewhere in the record, 
however, is a May 1998 statement by a private neurologist 
finding no relationship between the veteran's service-
connected left knee disability and his current low back 
complaints.  Because the relationship between the veteran's 
service-connected left knee disability and his 
nonservice-connected low back disability is unclear, the 
Board finds that a remand for an examination and opinion are 
in order.

With regard to the veteran's claim for service connection for 
renal insufficiency, the Board finds that a remand for an 
etiological opinion is necessary.  A private treatment record 
dated in January 1999 noted, in discussing the veteran's 
renal function, that he had increased BUN and creatinine, 
which the physician believed was related both to the 
veteran's underlying disease process of hypertension and to 
the multiple medications he used for arthritis.  Records 
dated in October and November 2003 respectively note that the 
veteran's renal failure was believed to be the result of his 
hypertension and the medications prescribed for hypertension.  
Because it is unclear whether the veteran's renal failure is 
related to his use of medications prescribed for the 
arthritis in his service-connected left knee, or whether it 
is related to his hypertension and the medications prescribed 
therefore, the Board finds that a remand for an etiological 
opinion is in order.

With regard to the veteran's claim for an increased rating 
for gastritis, the Board finds that this claim is 
inextricably intertwined with the grant of the veteran's 
claim for service connection for GERD with a hiatal hernia 
because the resolution of that claim might have bearing upon 
the claim for an increased rating for gastritis.  The veteran 
is now service-connected for two digestive disorders.  His 
GERD, however, has not yet been evaluated by the RO.  
Pursuant to 38 C.F.R. § 4.114, a single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  Because the RO has not 
yet evaluated the veteran's GERD, it is unclear whether his 
GERD or his gastritis reflects the predominant disability 
picture, and the issues thus are inextricably intertwined.  
The appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Finally, with regard to the issue of entitlement to a TDIU 
rating, the Board finds that this claim is intertwined with 
the issues being remanded.  The appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the 
evidence and information necessary to 
reopen the claim for service connection 
for a psychiatric disorder (i.e., 
describes what new and material 
evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (i.e., an 
opinion relating his psychiatric 
disorder to his period of active 
service, to an event or injury in 
service, or to a service-connected 
disability).  

2.  Schedule the veteran for an 
orthopedic examination for the purpose 
of ascertaining whether the veteran's 
low back disability is related to his 
service-connected left knee disability.  
The claims folder should be made 
available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report should reflect that the claims 
folder was reviewed.  The examiner 
should specifically opine as to whether 
the veteran's left knee disability 
aggravates his low back disability.  If 
the examiner finds that the left knee 
disability aggravates the low back 
disability, the examiner should state 
the manner in which and to what extent 
the back is aggravated by the knee 
disability.  The examiner should also 
comment as to the etiology of the leg 
length discrepancy and as to whether 
the leg length discrepancy contributes 
to or aggravates the low back 
disability.  If the examiner finds that 
the leg length discrepancy aggravates 
the low back disability, the examiner 
should state the manner in which and to 
what extent the back is aggravated by 
the leg length discrepancy.   If the 
examiner is unable to determine whether 
the knee disability or the leg length 
discrepancy aggravates the back 
disability, he or she should so state.

3.  Forward the claims folder to an 
appropriate person for the purpose of 
obtaining an opinion as to the likely 
etiology of the veteran's chronic renal 
failure.  The claims folder should be 
made available to and reviewed by this 
person prior to completion of the 
opinion, and the opinion should reflect 
that the claims folder was reviewed.  
The evaluator should specifically 
comment as to whether there is a 50 
percent probability or greater that the 
veteran's renal failure is related to 
the medication prescribed for the 
arthritis in his service-connected left 
knee, or for any other service-
connected disorder.  If there is 
another likely etiology of the 
veteran's renal failure, including the 
medication prescribed for hypertension, 
the examiner should so state.  No 
further examination of the veteran is 
necessary unless this person finds 
otherwise.  If the likely etiology of 
the veteran's chronic renal failure is 
unable to be determined, that should be 
indicated.  

4.  Schedule the veteran for a 
gastroenterological examination in 
order to determine the current level of 
severity of his service-connected 
gastritis, as well as gastroesophageal 
reflux disease with hiatal hernia.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination, and 
the report of examination should 
reflect that the claims folder was 
reviewed.  The examiner's report should 
set forth all current complaints, 
findings and diagnoses.  The examiner 
should address exacerbations of the 
veteran's disability and the state of 
his health during remissions.

5.  Then, readjudicate the veteran's 
application to reopen his claim for 
service connection for an acquired 
psychiatric disorder, his claims of 
entitlement to service connection for a 
low back disability claimed as 
secondary to a service-connected left 
knee disability, and renal 
insufficiency, and his claims of 
entitlement to an increased rating for 
gastritis (after his service-connected 
GERD has been evaluated), and for a 
TDIU rating.  If any decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case.  
Allow the appropriate period for 
response.  The case should then be 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


